United States Court of Appeals
                     For the First Circuit


No. 12-2045

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                         AUGUSTUS OKOYE,
                      a/k/a CHINEDU OKOYE,

                     Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                 Torruella, Selya and Thompson,
                         Circuit Judges.



     Stuart W. Tisdale, Jr., court appointed counsel, with whom
Tisdale & Davis, P.A., was on brief for appellant.
     Kelly Begg Lawrence, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief for
appellee.



                       September 27, 2013
           TORRUELLA, Circuit Judge. Indicted on identity fraud and

wire fraud charges for stealing his older brother's identity to

obtain five fraudulent mortgages, Defendant/Appellant Augustus

Okoye ("Okoye") entered into a plea agreement containing an appeal

waiver.    Pursuant to the agreement, Okoye was sentenced to 21

months of imprisonment and ordered to pay $454,207 in restitution

to the two defrauded mortgage companies, First NLC Financial

Services ("First NLC") and Taylor, Bean and Whittaker Mortgage

Corp. ("Taylor Bean").    On appeal, Okoye takes issue with the

restitution component of his sentence and argues that his appeal

waiver does not extend to it. After carefully reviewing the record

and the applicable law, we find that the waiver unambiguously

encompassed restitution and thus dismiss Okoye's appeal.

                           I. Background

           In the fall of 2006, Okoye was facing foreclosure on his

home at 278 Brush Hill Road, Milton, MA.    Unable to come up with

the $475,865 needed to stop the proceedings, Okoye stole his

brother's identity to obtain a $600,000 mortgage loan from First

NLC.1   Okoye used this loan to pay off the outstanding balance on

the mortgage and pocketed the remaining proceeds from the loan,

which amounted to $74,520. Apparently emboldened by his success at

First NLC, Okoye repeated essentially the same scheme at Taylor



1
   At the time, Okoye's brother apparently enjoyed some degree of
success as an entrepreneur.

                                -2-
Bean, where he fraudulently obtained four additional mortgage loans

totaling $438,750 to purchase two condos in Mattapan, MA.

           Okoye made no payments on any of the mortgages, and his

brother immediately noticed the negative impact on his personal

credit   rating.       The   fraudulent     scheme        came    to   light    soon

thereafter, with an affidavit authored by Okoye detailing every

aspect of his misdeeds.       Not surprisingly, the affidavit found its

way to the federal authorities, and Okoye's prosecution ensued.

           On   January      25,   2010,    after    negotiations        with    the

government, Okoye agreed to plead guilty to three counts of wire

fraud in violation of 18 U.S.C. § 1343, and one count of identity

fraud in violation of 18 U.S.C. § 1028(a)(7).                    In exchange, the

government agreed not to charge him with aggravated identity theft.

A written plea agreement memorialized all the terms of the parties'

bargain.

           As   relevant     here,   section   2     of    the    plea   agreement

outlined the lists of penalties to which Okoye acknowledged being

exposed,   including    up    to   twenty    years    of     imprisonment,      and

"[r]estitution of up to the amount of the loss."                   Section 4, in

turn, established the sentencing recommendations that the parties

agreed the government would make.            It set forth three different

scenarios, each stating in no uncertain terms that "[r]estitution

in the amount of the loss" would be an integral part of any

sentencing recommendation.           Restitution was again mentioned in


                                      -3-
section 6 of the agreement, where Okoye agreed that he would

protect his assets "until the fine, forfeiture and restitution

ordered by the Court at sentencing . . . [we]re satisfied in full."

            Section 7 of the agreement embodied the waiver-of-appeal

provision at issue here.       It made plain that

            [Okoye] agrees that he will not file a direct
            appeal nor collaterally challenge any prison
            sentence of 27 months or less. [Okoye] also
            agrees that, if the U.S. Attorney files a
            motion for downward departure . . . and the
            court does, in fact, depart downward on that
            basis, [Okoye] will not file a direct appeal
            nor collaterally challenge any sentence
            imposed.

(emphasis supplied).

            At a March 23, 2010 change-of-plea hearing, the district

court   judge    spoke   candidly   with    Okoye    to    make    sure   that   he

understood his plea agreement. The court specifically commented on

the sections regarding the parties' sentencing recommendations and

the appeal waiver. Among other things, the court noted that appeal

waivers    are   generally   enforceable     so     long   as     there   exists

consideration for the defendant, and that Okoye's waiver presented

no exception, given that the government agreed to forgo aggravated

identity    theft    charges    and    recommend      a     reduced       term   of

imprisonment.

            The court convened a sentencing hearing on August 8,

2010.   After listening to the parties' sentencing recommendations,

it granted the government's motion for a downward departure and


                                      -4-
sentenced Okoye to 21 months' imprisonment.           Pursuant to the plea

agreement,    the   court   also    ordered   Okoye   to   pay   $108,851   in

restitution to First NLC and $345,356 to Taylor Bean.

            Okoye immediately objected to First NLC's restitution

award.   He argued in open court that First NLC could not properly

receive restitution as it had been dissolved and no successor-in-

interest had come forward. Okoye maintained that there was thus no

certainty as to either the amount owed or the identity of the party

to be made whole. The court attempted to assuage these concerns by

entering a conditional restitution order and giving the government

90 days to establish that First NLC was in fact a victim.

            On August 9, 2012, one day after his sentencing hearing,

Okoye lodged this appeal, which was perfected after the district

court entered a final order of restitution in favor of Morgan

Stanley Capital Holdings, LLC as First NLC's successor-in-interest.

                              II. Discussion

            Okoye advances a number of substantive challenges to the

restitution order.       The threshold inquiry, however, is whether

Okoye's appeal falls within the scope of the waiver-of-appeal

provision    contained   in   his   plea   agreement.2      In   making   this

determination, we interpret the parties' agreement under basic

contract principles,        United States v. Ríos-Hernández, 645 F.3d



2
  Okoye does not challenge the validity of his plea agreement, and
we have no reason to believe that it is defective.

                                     -5-
456, 461 (1st Cir. 2011) (citing United States v. Acosta-Román, 549

F.3d 1, 3 (1st Cir. 2008)), and construe any ambiguities in the

waiver provision in favor of allowing the appeal to proceed.

United States v. Fernández-Cabrera, 625 F.3d 48, 51 (1st Cir.

2010).   Mindful of this rule of construction, Okoye urges us to

find that the waiver-of-appeal provision in his plea agreement is

ambiguous insofar as it applies to restitution awards.    According

to Okoye, such ambiguity stems from the use of the word "prison" as

a qualifier to the word "sentence" in some sections of the waiver

but not in others.   In other words, Okoye pins all his hopes on the

proposition that the waiver is ambiguous as to whether the import

of the word "sentence" is limited to "prison sentence" even where

not explicitly indicated.   We wholeheartedly disagree.

          Our analysis is anchored in a well-settled tenet of

contractual exegesis: "In interpreting contractual language, we

consider the contract as a whole. Its meaning cannot be delineated

by isolating words and interpreting them as though they stood

alone." Farmers Ins. Exchange v. RNK, Inc., 632 F.3d 777, 785 (1st

Cir. 2011) (internal quotation marks omitted); see also United

States v. Alegría, 192 F.3d 179, 185 (1st Cir. 1999) ("[P]lea

agreements, like contracts generally, should be construed where

possible to give effect to every term and phrase."); Smart v.

Gillent Co. Long-Term Disability Plan, 70 F.3d 173, 179 (1st Cir.

1995) ("Accepted canons of construction forbid the balkanization of


                                 -6-
contracts for interpretive purposes.").   Here, a holistic reading

of the plea agreement unequivocally negates Okoye's proposition.

In fact, the plea agreement in at least three different sections

unambiguously established that Okoye's sentence would include

"restitution in the amount of the loss." Accordingly, at this late

hour, Okoye cannot be heard to say that he was uncertain as to

whether the term "any sentence" as used in the waiver-of-appeal

provision encompassed restitution.    He must now live with the

consequences of his bargain. See United States v. Donath, 616 F.3d

80, 84 (1st Cir. 2010) ("When enforcing the appellate waiver, we

stress that both sides are obligated to live by the bargain they

made.").

           In any event, we would reach the same result even under

Okoye's atomistic reading of the waiver-of-appeal provision. Okoye

makes much of the way in which the waiver-of-appeal provision is

structured.   Specifically, he directs our attention to the fact

that the word "prison" qualifies the word "sentence" at the

beginning of the waiver-of-appeal provision.     In Okoye's view,

"[t]hat limited sense of [the word] 'sentence' . . . carries

forward and attaches by implication to the phrase 'any sentence' in

the next statement."    Okoye's submissions on appeal, however,

provide us with absolutely no guidance as to how or why we should

get around the hoary maxim expressio unius est exclusio alterius,

which "instructs that when certain matters are mentioned in a


                                -7-
contract, other similar matters not mentioned were intended to be

excluded."    Institut Pasteur v. Cambridge Biotech Corp., 104 F.3d

489, 495 (1st Cir. 1997).   Put differently, Okoye provides us with

nothing to conclude that the parties did not mean to exclude the

qualifier "prison" when referring to "any sentence" in the closing

clause of the waiver-of-appeal provision. Our independent analysis

of the record has revealed no reason so to conclude.

             To complicate matters further for Okoye, his proposed

construction of the phrase "any sentence" is at odds with our

precedent.     See, e.g., United States v. Acosta, 303 F.3d 78, 87

(1st Cir. 2002) ("It is undisputed that restitution is part of a

sentence.") (citing United States v. Wallen, 953 F.2d 3, 4 (1st

Cir. 1991)).     It also contravenes the import many of our sister

circuits have afforded to the word "sentence."   See, e.g., United

States v. Pérez, 514 F.3d 296, 299 (3d Cir. 2007) ("By waiving his

right to appeal his criminal sentence, [defendant] waived his right

to appeal the restitution order."); United States v. Cooper, 498

F.3d 1156, 1159 (10th Cir. 2007)(holding that appeal waiver barred

appeal of restitution order, where plea agreement clearly specified

that restitution was part of the defendant's sentence); United

States v. Cohen, 459 F.3d 490, 497 (4th Cir. 2006) (finding that

defendant waived right to appeal restitution order where he agreed

to "waive knowingly and expressly all rights, conferred by 18

U.S.C. § 3742, to appeal whatever sentence is imposed"); United


                                 -8-
States v. Sharp, 442 F.3d 946, 948, 952 (6th Cir. 2006) (same);

United States v. Behrman, 235 F.3d 1049, 1052 (7th Cir. 2000)

(holding that "[a]n agreement waiving appeal from 'any sentence

within the maximum provided in Title 18' or similar language"

waives the right to appeal an order of restitution).3         Okoye

advances no reason why we should stray away from the foregoing

authority.    Needless to say, we will not do so here.

                           III. Conclusion

             For the reasons stated above, Okoye's appeal is hereby

dismissed.

             Dismissed.




3
    Notably, some of our sister circuits were examining plea
agreements which at no point specifically referenced restitution as
part of the defendant's sentence.     See Pérez, 514 F.3d at 299;
Cohen, 459 F.3d at 497; Sharp, 442 F.3d at 952. While we have
previously stated that "the circuits are divided as to whether a
waiver-of-appeal provision contained in a plea agreement, which
does not specifically refer to restitution, precludes a subsequent
appeal of a restitutionary order," United States v. Salas-
Fernández, 620 F.3d 45, 47 (1st Cir. 2010) (emphasis supplied), we
have never identified such disagreement where, as here, the plea
agreement specifically outlines restitution as part of a
defendant's sentence. There is a stronger rationale for barring an
appeal under such circumstances, given that the defendant is on
notice of the restitutionary aspect of his sentence.

                                 -9-